DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment/remarks filed on 11/29/2021.  After entry of this amendment, claims 1-20 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0287658 to Flaschberger et al. (hereinafter Flaschberger) submitted in the IDS filed on 06/16/2020.

With respect to claim 1, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body (Flaschberger, Throughout the reference, in particular, abstract). Moreover, Flaschberger is drawn to having a homogeneous body (Flaschberger, [0255]). It is to be noted that the reference discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it, wherein the abrasive particles contained within the body have a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size, in micron units, which would have, at least, substantial overlapping with the claimed range of “at least 40 microns” not greater than 45% or one which would have, at least, overlapping with the claimed range absence evidence to the contrary. It should be noted that Flaschberger is drawn to improving homogeneity (Flaschberger, [0255]) and distributing the abrasive particle homogeneously (Flaschberger, [0279]). Thus, the reference is drawn to increasing homogeneity, which would result in reducing Solid Phase Variation. Achieving the specific Solid Phase Variation would inevitably depends on the end use application. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Elf Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).


With respect to claim 2, as detailed out above, Flaschberger is drawn to having a homogeneous body (Flaschberger, [0255]), and considering the fact that according to the original disclosure of the present Application under examination (see specification, page 19, paragraph [0065]), the higher the homogeneity, the lower the Solid Phase Variation, it is expected of the abrasive article of the reference to have a Solid Phase Variation of at least 1% and not greater than 38% considering the fact that Flaschberger discloses a substantially similar abrasive article in terms of composition and materials with what the present Application under examination is drawn to as detailed out above in the rejection of claim 1. Considering the fact that Flaschberger is drawn to improving homogeneity, and considering the fact that according to the original disclosure of the present Application under examination (see specification, page 19, paragraph [0065]), the higher the homogeneity, the lower the Solid Phase Variation, achieving the specific Solid Phase Variation value or range would inevitably depends on 

With respect to claim 3, Flaschberger discloses a porosity of about 5 to about 80 vol% (Flaschberger, [0269]), and this range overlaps with the claimed range of at least 60 vol% and not greater than 90 vol%. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 4, Flaschberger discloses the benefits of having open structure, i.e. interconnected porosity (i.e. open pores), for the purpose of 

With respect to claim 6, although Flaschberger may not literally disclose that their bonded abrasive article is free of closed porosity, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have realized that Flaschberger is drawn to having open porosity for the purpose of removal and transporting coolant and worn out abrasive particles to expose new cutting edges or fresh abrasive particles (Flaschberger, [0286]). This would not be achievable having close porosity; thus, the reference is taken to render an article being free of closed porosity obvious. In short, the reference is drawn to having a desire to have only open porosity absence evidence proving the contrary.

With respect to claim 7, Flaschberger teaches wherein the abrasive particles contained within the body have a nominal screened grade comprising: -18+20, -20+25, - 254+30 and more (Flaschberger, [0190]), and wherein they can be retained on a 50 mesh test sieve (Flaschberger, [0190]), which corresponds to about 297 microns. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Flaschberger discloses that the preferred pore inducing components should not leave any chemical traces in the finished abrasive article (Flaschberger, [0271]); thus, the reference is taken to render the abrasive article being essentially free of a pore former obvious.

With respect to claim 10, Flaschberger discloses 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger, [0265]) and an amount of 1-60 vol% of bond material (Flaschberger, [0267]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 11, it is to be noted that the main type of abrasive particles disclosed in Flaschberger is shaped abrasive particles, and that the reference is silent as to the use of agglomerated shaped abrasive particles. Thus, this is taken to render claim 11 obvious. Furthermore, although the reference discloses the embodiment of using secondary abrasive particles, said particles do not have to be in agglomerated form, and in fact the reference does not disclose that the use of secondary abrasive particles is a requirement of said reference.

With respect to claim 12, Flaschberger teaches a vitreous bond (i.e. amorphous) material (Flaschberger, [0243)).

With respect to claim 13, as noted above, Flaschberger discloses a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger, [0244]).

With respect to claim 14, Flaschberger discloses a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger, [0243]-[0244]).

With respect to claim 15, Flaschberger discloses that the bond material can comprises silicates such as borosilicates (Flaschberger, [0247]).

With respect to claim 16, Flaschberger discloses that their abrasive article has 1- 60 vol%, preferably 2.5-40 vol% of bond material and an amount of 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger, [0265] and [0267]). A ratio of the disclosed bond material over the abrasive particles would have an overlapping with the claimed ratio of at least 0.5 to not greater than 10. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 17, Flaschberger discloses that their bonded abrasive article comprises “at least” two distinct sections, and the distinction is based on 

With respect to claim 18, Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the disclosed diameter has substantial overlapping with the claimed range of “at least 260 mm”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, the reference discloses that the thickness for the abrasive wheel is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]). Considering the fact that the reference discloses substantially overlapping diameter and thickness for the abrasive wheel, it would be expected of the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 20 cm”.

With respect to claim 19, Flaschberger discloses a bonded abrasive article in the form of an abrasive wheel, i.e. three dimensional solid network, that comprises abrasive particles joined together in a bond material and that said abrasive wheel further comprises an open porosity, i.e. interconnected porosity, connecting a network of voids in the form channels. It should be noted that connected pores would inevitably form channels.

With respect to claim 20, Flaschberger discloses a bonded abrasive article (e.g. grinding wheel) wherein said article comprises abrasive particles in an amount of 10-80 vol%, preferably 25-60 vol%, and a vitreous (i.e. inorganic) bond material in an amount of 1 -60 vol%, preferably 2.5-40 vol%, and an open porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1 -2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Flaschberger, throughout the reference, in particular, [0217]-[0218], [0243]-[0278]). Although claim 20 does not include most of the cited limitations, it is evidenced that the reference discloses a substantially similar abrasive article in terms of composition and materials forming it, and considering the fact that the reference is drawn to improving homogeneity (Flaschberger, [0255]) and distributing the abrasive homogeneously in the abrasive article (Flaschberger, [0279]), it is expected of the 
Flaschberger disclose not only the use of abrasive particles, precursor bond composition, but also other components such as temporary binders, pore inducing agents (i.e. claimed foaming agent), secondary abrasive (Flaschberger, [0257]- [0262]), and in general additives and fillers (Flaschberger, [0263]) in the process of manufacturing their bonded abrasive article. The reference discloses that a mixture is formed and shaped to a desired green structure, then dried, and fired (Flaschberger, [0257]-[0262]).
Flaschberger teaches the use of pore inducing agents (Flaschberger, [0258]); moreover, said reference teaches a porosity that can be as high as 80 vol%, i.e. a porosity range of 5-80 vol%. Therefore, the reference is seen to render the limitation of “wherein the bonded abrasive body is a foamed body”, obvious. It is to be noted that the specification of the present Application under examination does not provide any details or definition for the “foamed body”; thus, this phrase is give its broadest reasonable interpretation. As a result, the disclosed abrasive article of Flaschberger is taken to render it obvious due to the fact that it teaches a porosity range including a high level of porosity, as high as 80 vol%.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al. (hereinafter Wu).

With respect to claim 5, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein the reference is drawn to reducing a Solid Phase Variation, as detailed out above.
Although Flaschberger discloses the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does not literally and/or expressly disclose “closed” porosity in an amount of not greater htan 50 vol%.
However, modifying/controlling the pore size, uniformity, and nature (i.e. open or closed) of the pores of Falschberger would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art motivated by the fact that it has been known that by controlling the size and morphology of the pore formers, it would be possible to control the nature of the pores, i.e. open or closed porosity, within the bonded abrasive article as that taught and shown by Wu (Wu, [0035]). Therefore, although Flaschberger may not expressly disclose the presence of “closed” porosity within the total porosity of said reference, it would have been obvious to control the nature of the pores (i.e. open or closed) by means of controlling the size and morphology of the pore formers, which would, inevitably, depend on the end product and end use application, as that taught by Wu.
Furthermore, it is to be noted that the bonded abrasive article of Flaschberger recognizes the importance of having open porosity for the purpose of removal and transporting coolant, and removing used or worn abrasive particles to 

With respect to claim 9, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein the reference is drawn to reducing a Solid Phase Variation, as detailed out above.
Although Flaschberger discloses the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does not literally and/or expressly disclose an average pore size, i.e. D50, within the range of 10-1000 microns, a D90 pore size within the range of 20-2000 microns, and a D10 pore size of 10-900 microns, as claimed in claim 9.
However, modifying/controlling the pore size, uniformity, and nature of the pores of Falschberger is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that it has been known that by controlling the size and morphology of the pore formers, the size, uniformity, and nature (i.e. open or closed) of the pores are controlled and modified as that taught and shown by Wu (Wu, [0035]). Therefore, although Flaschberger may not literally and/or expressly disclose the specific pore size for the pores within the porosity of said 
The rejection of independent claims is found proper and standing; thus, Applicant’s argument against the dependent claims 5 and 9 is not found persuasive. 

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant has argued that Flaschberger does not disclose or even remotely suggest an abrasive article including a bonded abrasive body that is a foamed body, and that the reference does not disclose forming a mixture including a foaming agent, and features of claim 20 (Remarks, page 2). 
The examiner, respectfully, submits that the phrase “foamed body” is given its broadest reasonable interpretation of a body of high porosity and the disclosure of the reference is open to a porosity as high as 80 vol%. 
MPEP 2111 states “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Moreover, MPEP 2111.01 states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain 
However, the original disclosure does not provide any specific definition for “foamed body” except simply stating this phrase; thus, in accordance with MPEP (see above), the interpretation given to the claimed “foamed body” should be the broadest reasonable interpretation. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731